Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are determined to be non-obvious similar to Parent Application 13/953,151. As discussed in the Advisory Action of 06/26/2018 and in response to the response filed 06/19/2018 of the Parent Application, the arguments as directed towards the “adjusting the calculated user sentiment index of the population based on the comparison” has overcome the 35 U.S.C. 103 rejection under the combination of Goeldi (US 20100121707 A1) and Alringer (US 20090044147 A1). 
Upon further search and consideration, the Examiner has noted the following reference(s):
Heath (US 20130073336 A1), which talks about analysis of consumer sentiment towards brands including comparing the sentiment of different sources. 
Anderson (US 20130036126 A1), which talks about the analysis of  natural language including determining sentiment values.
Bhatia et al. (US 20110264531 A1), which talks about assessment of user sentiments associated with specific interactions or messages.
McAllister et al. (US 20070282867 A1), which talks about sentiment extraction and summarization information.
Although these references teaches/suggests sentiment analysis in a digital/web environment, these references fails to teach or suggests the adjustment of the sentiment index based on the comparison with a past/previous index. Upon further search and consideration, no references, alone or in combination, teaches or suggests this concept. As such, the Examiner has determined the invention to be non-obvious.
The Examiner has further determined the invention to be patent eligible. Similar to Parent Application 13/953,151, the invention is determined to be patent eligible as the claimed invention is significantly more. Similar to McRO, the present invention is directed towards a particular analysis and application of said analysis, including steps and limitations which are distinguished from those performed by the human mind. These limitations include the utilization of neural networks and continuous learning and modification of the sentiment analysis. As such, the Examiner has determined the claimed invention to be patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622